Order entered December 29, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01150-CR

                            EX PARTE DUSTIN CALHOUN

                   On Appeal from the 292nd Judicial District Court
                                Dallas County, Texas
                       Trial Court Cause No. WX16-90021-V

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE